Citation Nr: 0902881	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In a September 2004 decision, the Board increased the 
veteran's disability evaluation for PTSD to 70 percent.  The 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that claim was pending at the Court, the veteran's attorney 
and the VA Office of General Counsel filed a Joint Motion for 
Partial Remand.  In a July 2005 Order, the Court granted the 
Joint Motion, vacating the Board's decision to the extent 
that it did not grant an evaluation in excess of 70 percent, 
and remanded the case to the Board for readjudication.  In 
compliance with the Joint Motion, the Board remanded the 
veteran's claim to the RO in February 2006.  It is properly 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran's PTSD is characterized by normal speech and 
thought processes, an absence of delusions or hallucinations, 
no inappropriate behavior, no history of violence, 
maintenance of normal personal hygiene, orientation, and no 
evidence of severe memory loss.

2.  The veteran does not demonstrate total occupational and 
social impairment due to his PTSD.

3.  The veteran's PTSD, rated 70 percent disabling, is his 
only service-connected disability.

4.  The veteran's PTSD does not preclude substantially 
gainful employment consistent with his education and previous 
work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claims were received after the enactment of the 
VCAA.

A letter dated in February 2001 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.

A letter dated in August 2007 informed the veteran of what 
the evidence needed to show in order to substantiate his 
claim for TDIU.  This letter also contained notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

A September 2007 letter informed the veteran of what the 
evidence needed to show in order to substantiate his claim 
for an increased evaluation for PTSD.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statements of the case dated in September and October 2008, 
which was prior to the transfer and certification of the case 
to the Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran was afforded 
examinations with regard to his PTSD in June 2001 and January 
2008.  Both were conducted by medical professionals.  Both 
examinations reported the veteran's symptoms and showed an 
objective evaluation of the veteran.  In both instances, his 
previous medical records were reviewed.  Therefore, the Board 
concludes that the veteran was afforded an adequate 
examination.  Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. 
App. Dec. 1, 2008).  The veteran's PTSD is his only service-
connected disability to be evaluated for TDIU.  Therefore, 
the examination conducted in January 2008 is adequate to 
decide this issue.  The Board notes that the VA examiner 
provided an opinion with regard to the veteran's 
employability in light of his PTSD.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Facts

In May 2001, the veteran was seen by VA.  The veteran 
reported having a long-standing sleep disturbance, 
nightmares, intrusive thoughts, memories of combat, down 
mood, and loss of interest in sex.  The veteran was 
prescribed Prazosin.

In June 2001, the veteran was afforded a VA examination.  At 
that time, the examiner determined that the veteran had PTSD.  
The veteran reported that he had frequent disturbing 
recollections about traumatic Vietnam experiences.  He 
indicated that generally everyday something will trigger some 
disturbing recollection about Vietnam.  He reported having 
nightmares about Vietnam every couple of weeks, at least.  It 
was noted that since he had been taking Prazosin, he had 
stopped having night sweats.  During the interview, it was 
noted that the veteran had intense psychological distress 
when recounting aspects of traumatic experiences that he had 
in Vietnam and became silent and became emotionally upset.  
This was noted to be present when the veteran recounted the 
death and destruction that he had seen.  The veteran tried to 
avoid thoughts, feelings, and conversations associated with 
his traumatic military service experience and additionally 
activities which would arouse such recollections.  He avoided 
watching movies about Vietnam or documentaries about it as 
they brought back too many memories.  He had a diminishment 
of interest and participation in activities and was quite 
detached and estranged emotionally from others.  He showed 
significant restriction in his range of affect.  
Additionally, he had a sense of foreshortened future.  Also 
present were ongoing symptoms of increased arousal.  He had 
significant difficulty with sleep disturbance which appeared 
to have been contributed to by his sleep apnea.  As a result 
of poor sleep, he was tired during the day.  He had noted 
some help with his sleep disturbance from the Prazosin.  The 
veteran had difficulty in concentration and focusing on the 
task at hand within the psychiatric evaluation which resulted 
in an extended period of time being required to get various 
bits and pieces of information.  He was hyper alert and 
hypervigilent.  He reported a startle response to loud and 
unexpected noises.  He stayed in his house over the 4th of 
July as he found the day's events overstimulating, being 
exposed to loud noises, and he was also quite nervous if 
there were people behind him.  The veteran additionally had 
quite significant feelings of sadness and regret about his 
military experiences in Vietnam.  He reminded himself that he 
was fighting for democracy, but appeared to have felt that 
certain things were done that were against military 
conventions which he believes should not have occurred.

With regard to his social experiences, it was noted that he 
had been married twice.  During one marriage, there was an 
instance when he was charged with domestic violence.  After a 
second domestic violence charge, he stopped drinking.  
Industrially, it was noted that the veteran had been working 
at a facility where homeless men took showers.  He worked a 
40 hour week.

Mental status examination revealed that the veteran was 
casually dressed.  He was quite detached and removed 
emotionally in the evaluation and was tense and inarticulate 
and became circumspect in talking about his Vietnam service 
experience.  He became much more silent and upset when 
recounting the things that he had seen.  He was quite 
controlled in the overall presentation and tended to show 
little of his emotional feelings.  The veteran was fully 
oriented with regard to time, place, person, and situation.  
There was no evidence of hallucinations or delusions.  His 
memory for recent and remote events appeared satisfactory.  
The veteran showed a constriction in his range of affect as a 
tense, emotionally distant and detached man who had quite a 
significant underlying dysphoria related to his Vietnam 
service.  He related his current level of depression as a 4 
on a scale of 1 to 10, with 10 being the most severely 
depressed one might be.  He denied suicidal ideation.

The impression was that the veteran was exposed to traumatic 
life-threatening experiences during his service in Vietnam as 
an artilleryman.  He did have intense feelings of fear, 
helplessness, and horror.  He reexperienced traumatic events 
that occurred in Vietnam with recurrent disturbing 
recollections and recurrent distressing dreams and 
additionally had intense psychological distress to exposure 
to events that bring Vietnam to mind.  This was graphically 
demonstrated within the current evaluation.  Additionally, he 
tried to avoid stimuli associated with his traumatic military 
service experience and had a pronounced numbing of his 
general responsiveness, both of which are evidence within the 
psychiatric evaluation.  Also present were ongoing symptoms 
of increased arousal that did not appear to have been 
problematic prior to his military service experience.  
Additionally, the veteran had a dysthymic disorder, secondary 
to PTSD that was chronic and severe in nature.  The veteran 
had profound feelings of guilt, sadness, and regret.

The examiner concluded that the veteran appeared to have a 
considerable adverse impact occupationally given the level of 
severity of his PTSD and associated depressive difficulties.  
He tended to avoid conflict.  He stated that he worked at not 
letting anybody get him worked up.  This is because of his 
trying to avoid acting on his angry and aggressive feelings 
in such situations.  He kept significant interpersonal 
distance between himself and others and this appeared to have 
limited his occupational horizons quite significantly.  The 
veteran appeared to be an individual who was quite sensitive 
at times who had blown up and this had caused difficulty with 
domestic violence, although he had not had problems for 8 
years at this point.

The diagnoses were PTSD, chronic type, severe; and dysthymic 
disorder, secondary to PTSD, and severe in nature, with the 
veteran having ongoing profound feelings of guilt, sadness, 
and regret about Vietnam service.

The examiner further stated that the veteran lived in 
significant isolation in the community, was a very avoidant 
individual who had significant interpersonal detachment and 
removal.  The examiner stated that the veteran's PTSD and 
associated depressive difficulties were causing a 
considerable adverse impact occupationally for the veteran.  
The global assessment of functioning (GAF) was 55.

The veteran subsequently received treatment from a Vet Center 
for his PTSD from 2000 to 2004.  His symptoms were consistent 
with those presented on the VA examination.  Testing in 
December 2000 revealed the veteran had PTSD symptoms of 
moderate to high severity.  He attended group and individual 
therapy sessions.  His lowest GAF score was 35.

In January 2003, the veteran testified before the 
undersigned.  He described sleepless nights, anxiety, and 
problems dealing with stress.  He avoided arguments, because 
he was afraid he would hurt someone.  He had good and bad 
days.  He was employed and worked with the homeless.  The 
veteran indicated that he tried very hard to avoid 
potentially stressful situations.  He no longer had the 
energy for activities outside of work.

January 2003 and March 2004 VA outpatient records show the 
veteran reported continued nightmares.  He denied suicidal or 
homicidal ideation.

A June 2004 VA treatment record shows the veteran reported 
better sleep with his medication.  He still felt tired all 
the time, and the content of his thoughts was passive and 
negative.  The assessment was a slight improvement.

A June 2006 VA outpatient record shows the veteran reported 
nightmares, avoidance of stress, heightened startle response, 
and a detachment from others.

In July 2006, the veteran sought treatment at VA.  He had a 
history of dysthymia and chronic pain.  He was depressed by a 
lack of finances.  On examination, his appearance was within 
normal limits.  He was calm, cooperative, and reasonable.  He 
complained of sleep disturbance, including insomnia and 
nightmares.  He had flashbacks, hyperarousal, fatigue, energy 
loss, and interest loss.  His speech was normal.  The 
veteran's mood was neutral, and his affect was mood 
congruent.  His thought process was logical, coherent, 
organized, and goal-directed.  He had no unusual thought 
content but had feelings of worthlessness.  He denied 
suicidal or homicidal ideation.  He denied any disturbances 
in perceptions.  Memory and concentration were in tact.  
Insight and judgment were adequate.

The veteran submitted his claim for entitlement to TDIU in 
October 2006.  He reported a high school education.  He 
indicated that he last worked in May 2006 and left that job 
because of his disability.  When asked if he had attempted to 
obtain employment since he became too disabled to work, the 
veteran indicated that he had not because he was in too much 
pain.

In an August 2007 form, the veteran's last employer indicated 
that he worked there from November 1999 to May 2006.  He lost 
no time during his last twelve months due to disability.  No 
concessions were made to him during his employment due to his 
disability.  He retired, not due to disability.

In August 2007, the veteran sought treatment at VA.  He was 
married.  He had nightmares three or four times per week, a 
decrease since he first returned from Vietnam.  He also had 
occasional trouble falling asleep.  He experienced flashbacks 
two or three times per month.  They lasted a couple minutes, 
and he felt anxious and upset for a short time afterwards.  
The veteran reported that he retired in May due to medical 
problems involving severe degenerative joint disease of the 
knee that needed a joint replacement.

The veteran reported that he angered easily.  He no longer 
responded with physical aggression when he got angry.  He 
instead responded verbally and had much better control over 
it than when he was younger.  He seemed to have a good 
awareness of his anger and how to respond appropriately.  The 
veteran reported a hyperstartle response and needed to have 
his back to the wall when outside his house.  He reported 
some depression and occasional anxiety.  He relaxed by going 
fishing with his friend.  He stated that he was generally 
fine in crowds.  He attended church weekly.  In the past, he 
had problems with social aversion and isolation, but this 
improved in the last few years.  He had three friends from 
childhood that he was very close to, other than his wife.  He 
avoided triggers related to war.  The veteran denied a 
history of suicide attempt or ideation.

The veteran reported having an excellent relationship with 
his step-father.  He cared for him since 1980.  He now lives 
in a nursing home near the veteran.  He had a poor 
relationship with his father and little contact.  He was 
close, to an extent, with his ten half-siblings.  He was 
currently married to his third wife.  They married three 
years ago and have been together for fifteen years.  He had 
at least weekly contact with his daughter.

On examination, the veteran's appearance and eye contact were 
within normal limits.  His speech was normal, and his 
behavior was cooperative and calm.  He had no apparent 
involuntary movement.  His mood was euthymic and within 
normal limits.  His affect was mood congruent with a normal 
range.  Thought processes were logical, coherent, and goal 
directed.  The content was appropriate and within normal 
limits.  He denied suicidal or homicidal ideation.  The 
veteran reported the presence of flashbacks.  He was 
oriented, and his memory and concentration were intact.  
Insight and judgment were adequate.  The diagnosis was PTSD, 
chronic, in partial remissions.  The GAF score was 55.

In January 2008, the veteran underwent VA examination.  His 
claims file was reviewed.  He was married to his third wife 
for three years.  He described it as positive.  He stated 
that his relationship with his daughter was good as long as 
she was not using drugs.  He had close attachments with his 
grandchildren and great-granddaughter.  He had three close 
friends from childhood and also visited with several friends 
in his community.  He attended church and sang in the choir.  
He liked to fish.  He had no history of suicide attempts or 
violence.

On examination, the veteran was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was normal, and his attitude was 
cooperative, friendly, and attentive.  His affect was 
constricted.  The veteran's mood was down.  His attention and 
orientation were intact.  Thought process and content were 
unremarkable.  He had no delusions.  His judgment and insight 
were intact.  He had sleep impairment.  He demonstrated no 
inappropriate or ritualistic behavior.  He reported symptoms 
of panic attacks, but his description was not sufficient to 
diagnose panic disorder.

The veteran denied suicidal and homicidal thoughts.  Impulse 
control was fair.  He had no episodes of violence and was 
able to maintain minimum personal hygiene.  Memory was 
normal.  The veteran re-experienced certain events and 
avoided stimuli.  He had irritability and outbursts of anger.  
He had difficulty concentrating and an exaggerated startle 
response.  The diagnosis was chronic PTSD, with a GAF score 
of 55 for PTSD.  The examiner commented that the veteran was 
not unemployable due to PTSD.  It did not interfere with his 
social functioning.  There was not total occupational and 
social impairment due to PTSD.  PTSD symptoms were not severe 
enough to interfere with occupational and social functioning.  
The veteran indicated that he retired from work in 2006 due 
to a physical problem.  He noted his bilateral knee pain and 
his inability to stay awake.

In a May 2008 written statement, the veteran's VA treating 
physician indicated that, due to the veteran's age and 
problems with PTSD, sleep apnea, and arthritis, she did not 
think the veteran could gain employment in the fields he 
previously worked in.

In September 2008, the veteran testified before a Decision 
Review Officer at the RO.  He indicated that, in his prior 
employment working with the homeless, he incurred stress 
because so many of them were veterans.  He had nightmares, 
flashbacks, and difficulty sleeping at that time.  He 
indicated that when he left his job, it was because of the 
stress.  His wife indicated that his PTSD has become more 
severe over the years she had known him.  He had sleep 
disturbance every night.  He avoided big crowds and isolated 
himself.  The veteran indicated that when he worked, he lost 
time because of the stress.  His employer just dealt with it.  
He believed that, even if he had no physical disabilities, he 
would be unable to work, due to his PTSD.


PTSD

The veteran's PTSD is currently evaluated as 70 percent 
disabled.

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 Once a veteran has been awarded service connection for a 
disease or disorder, VA will assign the veteran an 
appropriate disability rating after referring to the schedule 
of ratings for reductions in earning capacity for the 
specific injury or disability. See38 U.S.C. § 1155.  The 
rating is based, as far as practicable, upon the average 
impairments of earning capacity, in civil occupations, 
resulting from such injuries. Id.  The Secretary has 
promulgated regulations to implement assignment of an 
appropriate disability rating.  See generally 38 C.F.R. Pt. 
4.  In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms. See38 C.F.R. § 4.126.  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  Where there is a question as to which of two 
evaluations to apply, the Board will assign the higher rating 
if a veteran's disability more closely resembles the criteria 
for the higher rating; otherwise the lower rating will be 
assigned. See38 C.F.R. § 4.7. 

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV. See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan 
v.Principi, 16 Vet. App. 436 (1992).

Based on a review of the evidence, the Board finds that an 
increase to a 100 percent evaluation is not warranted for the 
veteran's PTSD.  Specifically, the evidence shows the veteran 
does not demonstrate total occupational and social impairment 
due to his PTSD.  The veteran is married and describes the 
relationship with his wife in positive terms.  He has a 
relationship with his daughter and grandchildren.  He also 
noted that he has three close friends that he spends time 
with.  He attends church every week and participates in the 
choir.

Furthermore, the January 2008 VA examiner specifically opined 
that the veteran's PTSD symptoms did not interfere with his 
occupational and social functioning, and he did not 
demonstrate total occupational and social impairment due to 
his PTSD.  The veteran has clearly demonstrated symptoms of 
sleep disturbance, intrusive thoughts, flashbacks, 
nightmares, avoidance, diminished interest, restriction in 
range of affect, hypervigilance, anxiety, and depression.  He 
also had a poor relationship with his father.  However, his 
dress and hygiene were normal, he was oriented and had no 
hallucinations or delusions.  His memory was normal, and he 
consistently denied any suicidal or homicidal ideation.  
Speech and thoughts were normal.  The veteran reported liking 
to fish with one of his friends.  He demonstrated no 
inappropriate behavior.

The veteran has been assigned GAF scores of 35 and 55.  GAF 
scores of 31-40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores of 51-60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or co-workers).  The Board finds that 
these GAF scores are consistent with the veteran's treatment 
records and with the 70 percent rating currently assigned.  
None of the probative GAF scores suggest total occupational 
and social impairment.

The Board is aware that there is a psychosocial focus 
severity rating assessment from a Vet Center.  The document 
was prepared by a LCSW at opening and a person with unknown 
credentials at closing.  The intake GAF was 35 and the case 
closing GAF was 40.  There is an assumption of competence of 
the examiners.  However, there is a distinction between 
competence and credibility.  The document itself does not 
provide any reasoning for why the GAF scores were assigned.  
The accompanying documents often refer to group interaction.  
Regardless the manifestations of the veteran discussed in the 
reports do not appear to be consistent with the GAF scores 
that were assigned.   

While it is true that the BVA is not free to ignore the 
opinion of a treating examiner, the BVA is certainly free to 
discount the credibility of that statement.  See, Sanden v. 
Derwinski, 2 Vet. App, 97, 101 (1992).  The Court has noted 
that the probative value of medical evidence is based on the 
medical expert's personal observation of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  Here, there is a 
remarkable conflict in the record.  There is an intake GAF of 
35 and a closing GAF of 40, but there is an absence of 
justification for the GAF scores in the conclusions reached.  
We again assume that the examiners have some level of 
competence, but there is a lack of reasoning for the 
conclusions that were reached.  This evidence must be 
compared with the numerous VA examinations that were 
conducted.  The examinations were detailed, included the 
veteran's report and clinical observations of this veteran 
(rather, at times, a group picture).  Repeatedly the GAF was 
55.  Furthermore, the GAF 55 medical conclusion is supported 
by the observations and findings of the examiner which are 
contained in the body of the reports.  The Vet Center 
records, when addressing the veteran, do not establish any 
impairment in reality testing or communication (other than 
not staying on topic at one point).  During the time frame he 
was working, therefore "unable to work" was not 
established.  The Board finds that the GAF scores of 35 and 
40 are of less probative value than the more comprehensive VA 
examination reports.

While the veteran's wife testified in September 2008 that she 
believed he was beginning to have problems with memory, she 
did not describe severe memory problems, such that the 
criteria associated with a 100 percent rating are satisfied.

Therefore, the Board concludes that an increase to a 100 
percent evaluation is not warranted under Diagnostic Code 
9411.  The veteran's claim is denied.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the veteran denies ever having been hospitalized for his 
PTSD.  Prior to his September 2008 testimony, the veteran 
consistently stated that he retired from his job in 2006 
because of physical disabilities.  Only in this recent 
testimony did the veteran suggest that his PTSD interfered 
with his ability to work.  Nevertheless, the stress the 
veteran indicates he experienced at work is contemplated in 
the 70 percent rating that is assigned.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The veteran is in receipt of service connection for PTSD, 
with an evaluation of 70 percent.  He is not service 
connected for any other disabilities.  The Board determined 
above that the veteran's PTSD does not warrant a 100 percent 
schedular rating.  However, we now must determine whether the 
veteran's PTSD precludes him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.

At issue is whether the veteran's PTSD, alone, precludes him 
from obtaining or maintaining substantially gainful 
employment.  There are two opinions of record from medical 
professionals.  The January 2008 VA examiner opined that the 
veteran was not unemployable due to his PTSD.  This opinion 
was, in part, based upon the veteran's statements that he 
retired due to his knee pain and fatigue.  He had also stated 
that, aside from these problems, he performed very well at 
work.  The VA examiner indicated that the rationale for his 
opinion was based upon a review of the claims file and 
medical history and his interview of the veteran.

In a May 2008 written statement, the veteran's VA treatment 
provider indicated that, due to the veteran's age and 
problems with PTSD, sleep apnea, and arthritis, he could not 
gain employment in areas where he had previously worked.  It 
was noted the veteran previously worked as a correction 
officer and warehouse stock worker.

In evaluating these opinions, the Board finds that of the 
January 2008 examiner to be more probative to the current 
issue.  Specifically, the May 2008 examiner provided no 
opinion based only upon the veteran's PTSD.  Her opinion 
included the veteran's employability based on non-service-
connected disabilities and based on his age.  Neither is to 
be considered when determining whether entitlement to TDIU is 
warranted.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Furthermore, prior to his September 2008 testimony, the 
veteran consistently reported that he left his most recent 
job in May 2006 due to physical problems.  He stated in his 
October 2006 claim that he left the job because he was in too 
much pain.  In August 2007, his former employer indicated 
that he retired, had lost no time during his last year, they 
made no concessions for him, and his retirement was not due 
to disability.  An August 2007 VA treatment record shows the 
veteran reported that he retired due to the degenerative 
joint disease of his knee.  During his January 2008 VA 
examination, the veteran indicated that he retired due to 
physical problems, including knee pain and an inability to 
stay awake.  In addition, during treatment prior to his 
retirement in 2006, the veteran discussed his employment but 
never gave any indication that it was stressful or affected 
by his PTSD.

Only during his September 2008 testimony did the veteran 
contend that his PTSD caused problems at work or had effect 
on his retirement.  These statements are, at best, 
inconsistent with all of the veteran's previous statements 
regarding his employment.  As such, the Board finds that they 
are not credible to show the veteran is not employable solely 
due to his PTSD.  While the veteran contended during his 
hearing that he would be unable to work even if he had no 
physical problems, this is the only probative evidence of 
record suggesting this.  All other evidence of record, 
including the veteran's own statements prior to September 
2008, show that he retired due to non-service-connected 
physical problems and that his PTSD did not prevent him from 
obtaining or maintaining substantially gainful employment.  
To the extent that there were prior GAfs of 35 and 40, such 
evidence was previously addressed and found to be 
unconvincing.

Therefore, the Board finds that that entitlement to TDIU is 
not warranted.


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


